DRE

LE PRESIDENT DE LA REPUBLIQUE
CHEF DE L'ETAT

REPUBLIQUE CENTRAFRICAINE
Unité — Dignité — Travail

DECRET N° 44 :112

PORTANT ATTRIBUTION D'UN PERMIS D'EXPLOITATION ET
D'AMENAGEMENT (PEA) À LA SOCIETE DE TRANSFORMATION DE
BOIS EN CENTRAFRIQUE (STBC)

LE CHEF DE L'ETAT DE LA TRANSITION,

vu la Loi n°13.001 du 18 Juillet 2013, portant Charte Constitutionnelle de Transition ;

Vu la Loi n°08.022 du 17 Octobre 2008, portant Code Forestier de la République
Centrafricaine ;

vu le Décret n°14.011 du 25 Janvier 2014, portant nomination du Premier Ministre, Chef
du Gouvernement de Transition ;

vu le Décret n°14012 du 27 Janvier 2014, portant nomination des Membres du
Gouvernement de Transition et ses modificatifs subséquents :

vu le Décret n°12.034 du 27 Février 2012, portant Organisation et Fonctionnement du
Ministère des Eaux, Forêts, Chasse et Pêche et fixant les attributions du Ministre ;

Vu le Décret n°09.118 du 28 Avril 2009, fixant les modalités d'attribution des permis
d'exploitation et d'aménagement ;

Vu l'Arrêté n°006/MEFCPE/DIRCAB/CAPF du 27 Mars 2007, fixant le règlement intérieur
de la Commission d' Attribution des Permis :

vu la Décision n°037/MEFCP/DIRCAB du 12 Octobre 2009, portant Validation du
Manuel de procédure de mise en concurrence pour l'attribution des PEA :

Vu le Décision n°021/MEFCP/DIRCAB/CMEF du 16 Janvier 2014, portant désignation
des Membres de la Sous-Commission d'Evaluation (SCE) ;

Vu la Note de Service n°337/MEFCP/DIRCAB/CMEF du 19 Décembre 2013, portant
Désignation des Membres de la Commission d'Attribution des Permis (CIMA) :

Vu l'appel d'offre n°248/MEFCP/DIRCAB/DGEFCP du 04 Novembre 2013, en vue
d'attribution 1 Permis d'Exploitation et d'Aménagement en République

Centrafricaine ;
Al
vu le Rapport d'Evaluation Technique de la Sous-Commission ;

Vu les Procès-verbaux des 14, 15, 16 Janvier, 14 et 18 Février relatifs respectivement au
recrutement d'un observateur Indépendant, à la validation des Documents d'Appel
d'Offres, à la désignation des Membres de la Sous-commission d'Evaluation des
offres, à l'ouverture publique des offres, à la validation du rapport de la SCE et à
l'ouverture des offres financières.

SUR RAPPORT DU MINISTRE DE L'ECONOMIE FORESTIERE,
DE L'ENVIRONNEMENT ET DU TOURISME

LE CONSEIL DES MINISTRES ENTENDU,
DECRETE

Art1%: Il est attribué à la Société de Transformation de Bois en Centrafrique en
abrégé STBC un Permis d'Exploitation et d'Aménagement (PEA) d’une
superficie totale de Deux Cent Onze Mille Cent Cinquante Cinq hectares
(211.155 ha) soit Cent Quatre Vingt Douze Mille Trente Trois hectares (192.033
ha) de superficie utile et taxable.

Ce Permis est inscrit au sommier forestier sous le numéro 189.

Art.2: Le Permis en seul lot est situé dans la préfecture de la Sangha Mbaéré, sous-
préfecture de Nola.

Il est défini comme suit : entre 15°40' et 16°15’ de longitude Est, 2°40' et 3°30' de
latitude Nord. Il est limité :

Au Nord: Du point de coordonnées 3°2410” de latitude Nord et 15°46'14" de
longitude Est, situé sur la route reliant Yantchi à Nola (aux environs du village
Modigui), la limite suit la route vers Nola sur environ 20,4 km, jusqu'à croiser
une ancienne piste forestière, entre le village Ngouala et Kaola (au point de
coordonnées 3°2742" de latitude Nord et 15°55'44” de longitude Est). Elle suit
cette piste en descendant vers le Sud, sur environ 20,8 km, jusqu'à intersecter
un affluent non dénommé de la Lobi (au point de coordonnées 3°20'46" de
latitude Nord et 16°03'30” de longitude Est). La limite descend ensuite cet
affluent puis remonte la Lobi, jusqu'à une de ses têtes (au point de
coordonnées 3°20°46" de latitude Nord et 16°03'33" de longitudes Est). De ce
point, elle suit, un azimut de 177° sur environ 1 km jusqu'à la source d'un cours
d'eau non dénommé, affluent de la sangha (au point de coordonnées 3°20'30"
de longitude Nord et 16°04’00” de longitude Est). Enfin, la limite descend
l'affluent non dénommé jusqu'à sa confluence avec la Sangha.

A l'Est : La rive droite de la Sangha constitue la limite Est du permis B, elle part
du point de coordonnées 3°20*30" de latitude Nord et 16°04'00” de longitude
Est, à la confluence d'un affluent non dénommé. Elle descend vers le sud
jusqu'à sa confluence avec le cours d'eau Nyoué ou goboumo.

Au Sud: Elle part du point précédent et remonte le cours d'eau Nyoué ou
Goboumo, le long de la frontière Camerounaise.

A l'Ouest : La limite continue de remonter le cours d'eau Nyoué où Gboumo, le »
long de la frontière camerounaise jusqu'à sa confluence avec un afluent non ñ

Art.3:

Art. 4 :

Art. 5:

Art.6:

dénommé, au point de coordonnées 3°06'03" de latitude Nord et 15°4759” de
longitude Est. À partir de ce point, elle continue sur la frontière en suivant un
azimut de 319° sur une distance de 19 km jusqu'à rencontrer le cours d'eau
Tama, au point de coordonnées 3°13'52" de latitude Nord et 15°4117" de
longitude Est. Puis, elle remonte en suivant le cours d'eau Tama jusqu'à la
route reliant Yantchi à Nola (aux environs du village Modigui),. au point. de
coordonnées 3°24‘10" de latitude Nord et 15°46'14"” de longitude Est

La signature d'une Convention Provisoire d'Aménagement Exploitation et
l'installation d'une Cellule d'Aménagement forestier au sein de la société seront
établies dans un délai maximum de quatre-vingt-dix (90) jours à compter de la
date de signature du présent Décret. Ces documents détermineront les
nouvelles conditions d'exploitation du Permis n° 189.

La Société STBC s’acquittera du paiement de la totalité des loyers pour les trois
premières années dans un délai de quinze (15) jours à compter de la
notification du présent Décret. Les loyers versés au titre de la deuxième et
troisième année seront considérés comme avances non déductibles des autres
taxes et redevances

Tout manquement ou retard entrainera l'annulation d'office du Permis, objet de
cet acte.

La société STBC demeure soumise à toutes les dispositions en vigueur, en ce qui
concerne le régime domanial, fiscal, douanier et forestier.

Le présent Décret qui abroge toutes dispositions antérieures contraires et qui
prend effet à compter de la date de sa signature, sera enregistré et publié au
Journal Officiel.

Fait à Bangui, le fe ANR 2014

EERFE EE Premier Ministre, Chef du
CEE Fa nnetét
Te vernement de transition

